                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

CARNELL HUNNICUTT,

                      Plaintiff,

vs.                                                                    No. CIV 18-0667 JB\KRS

DESTINEE MOORE; RAYMOND SMITH;
GEO CORP; LCCF; M. VALERIANO;
STACEY BEAIRD; KATHERINE BRODIE;
P. VALDEZ; T. FOSTER; and GERMAN
FRANCO,

                      Defendants.

 MEMORANDUM OPINION AND ORDER DENYING THE DEFENDANTS’ MOTION
   FOR SUMMARY JUDGMENT WITHOUT PREJUDICE AND DENYING THE
                    PLAINTIFF’S MOTION FOR
                RELIEF UNDER RULE 56(D) AS MOOT

       THIS MATTER comes before the Court on: (i) Defendants The GEO Group, Inc., M.

Valeriano, Katherine Brodie, and P. Valdez’s Motion for Summary Judgement, filed October 12,

2018 (Doc. 16)(“MSJ”); (ii) the Plaintiff’s motion for relief under rule 56(d) of the Federal Rules

of Civil Procedure, captioned “Plaintiff’s Motion That Defendants’ Motion for Summary

Judgement be Denied or Stayed Until Plaintiff Ha[s] Sufficient Opportunity to Obtain the

Necessary Facts, and the Court’s Initial Review is Completed,” filed November 11, 2018

(Doc. 20)(“Motion”); (iii) the Plaintiff’s response in opposition, captioned “Plaintiff’s Motion In

Opposition To Geo Defendants’ Motion For Summary Judgment,” filed December 1, 2018

(Doc. 25); and (iv) GEO Defendants’ Reply in Support of Motion for Summary Judgment, filed

December 13, 2018 (Doc. 22). The Court denies the MSJ without prejudice and denies as moot

Plaintiff Carnell Hunnicutt’s Motion.
       Since Defendants moved for summary judgment, the Court screened Hunnicutt’s

Complaint (Tort), which was filed in the Fifth Judicial District Court, County of Lea, State of New

Mexico, on December 21, 2017 (Doc. 1-1)(“Complaint”), pursuant to the Prison Litigation Reform

Act, 42 U.S.C. § 1997(e), as part of its Memorandum Opinion and Order Denying Motion to

Remand, filed March 28, 2019 (Doc. 33)(“MOO”). See 28 U.S.C. § 1915A (“The court shall

review. . . as soon as is practicable after docketing, a complaint in a civil action in which a prisoner

seeks redress from a governmental entity or officer or employee of a governmental entity.”). As

part of the screening process, the Court determined that Hunnicutt does not state cognizable claims

under the Copyright Act of 1976, 17 U.S.C. §§ 101-810, and under 42 U.S.C. § 1983, for violation

of prison grievance procedures. See MOO at 21. Accordingly, the Court dismissed those claims.

See MOO at 21; 28 U.S.C. § 1915A(a) (“On review [of a prisoner complaint], the court shall

identify cognizable claims or dismiss the complaint, or any portion of the complaint, if the

complaint . . . fails to state a claim upon which relief may be granted”).

       What remains of Hunnicutt’s Complaint after screening includes federal claims for

violation of the First Amendment of the Constitution of the United States of America against some,

but not all, of the named Defendants. See MOO at 21. The Magistrate Judge found that

Hunnicutt’s § 1938 claim “lies only against Raymond Smith, Stacey Beaird, Katherine Brodie,

and Destinee Moore in their individual capacity” and so dismissed all federal claims against the

GEO Group or LCCF.” MOO at 21. Moreover, the Court retained jurisdiction over the state law

claims under the New Mexico Tort Claims Act, N.M. Stat. Ann. §§ 41-4-1 through 41-1-27. See

MOO at 22.

       As a consequence of the Court’s screening of Hunnicutt’s Complaint, the MSJ, which GEO

Group, Inc., M. Valeriano, Katherine Brodie, and P. Valdez filed before screening, no longer



                                                     -2-
reflects this case’s posture. The GEO Group, one of the movants, has been dismissed from all

federal claims. The Court dismissed Hunnicutt’s copyright claim, rendering at least some portion

of the GEO Defendants’ MSJ moot. Only Smith, Beaird, Brodie, and Moore are implicated in

surviving federal claims. Moore, Smith, and Defendant LCCF do not appear to have entered this

case or been served with process. The MSJ does not address Hunnicutt’s state law claims, but

purports to involve “all of Plaintiff Carnell Hunnicutt’s claims against them.” MSJ at 1. It could

be the GEO Defendants construe the Complaint to include only federal law claims, but the

Complaint “cites New Mexico statutes and regulations as his claims’ bases.” MOO at 21 (citing

Complaint ¶ 11(a)).

           In addition, the Magistrate Judge to whom the Court referred the matter, and who will

recommend a disposition to the Court on the case’s merits, filed an Order for a Report under

Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1978).1 See Order for Martinez Report, filed

September 25, 2019 (Doc. 36)(“Order”). In the Order, the Magistrate Judge identifies several

categories of documents and information that will assist in recommending a resolution of the MSJ




       1
           According to the Tenth Circuit, Martinez Reports:

       are intended to provide information for the district court which will enable it to
       decide preliminary matters, including jurisdiction and definition of the issues,
       especially in § 1983 actions. Martinez v. Aaron, 570 F.2d 317, 319 (10th Cir.
       1978); El’Amin v. Pearce, 750 F.2d 829, 832 (10th Cir. 1984). Martinez reports
       have been used in this circuit almost exclusively to provide the court preliminary
       information, furnished by prison administration personnel, in pro se cases brought
       by prisoners against prison officials.

Ketchum v. Cruz, 961 F.2d 916, 920 n.3 (10th Cir. 1992). “When the pro se plaintiff is a prisoner,
a court-authorized investigation and report by prison officials (referred to as a Martinez report) is
not only proper, but may be necessary to develop a record sufficient to ascertain whether there are
any factual or legal bases for the prisoner’s claims.” Hall v. Bellmon, 935 F.2d 1106, 1109 (10th
Cir. 1991).


                                                    -3-
and more broadly the case itself. See Order at 5-9. Of significance to the Magistrate Judge, among

other items, is the present record’s lack of the actual cartoons and correspondence Hunnicutt says

were unconstitutionally censored, and which the GEO Defendants maintain were harassing and

abusive. See Order at 5-6. Moreover, as the Magistrate Judge highlights, the record does not

include the misconduct reports to which the parties refer in their papers. See Order at 6-7.

Separately, the Magistrate Judge issued an order to obtain contact information to have the Clerk

of Court provide notice of this lawsuit to Smith, Moore, and LCCF, and, if necessary, have the

United States Marshalls serve these Defendants. See Order Directing Submission of Addresses,

filed September 25, 2019 (Doc. 37).

       Considering the case’s posture at present, that some portions of the MSJ are no longer at

issue or otherwise involve parties who are now no longer implicated in Hunnicutt’s federal claims,

and the Magistrate Judge’s Order for Martinez Report, the Court concludes it should deny the MSJ

without prejudice. The Defendants may file for summary judgment again with the proper movants,

following all parties’ appearance, and after the record has been developed as part of the Martinez-

report process. The denial of the MSJ without prejudice renders moot Hunnicutt’s Motions to

deny or stay summary judgment pending screening and discovery.

       IT IS ORDERED that: (i) the Defendants The GEO Group, Inc., M. Valeriano, Katherine

Brodie, and P. Valdez’s Motion for Summary Judgment, filed October 12, 2018 (Doc. 16), is

denied without prejudice; (ii) the Plaintiff’s motion for relief under rule 56(d) of the Federal Rules

of Civil Procedure, captioned “Plaintiff’s Motion That Defendants’ Motion for Summary

Judgement be Denied or Stayed Until Plaintiff Ha[s] Sufficient Opportunity to Obtain the

Necessary Facts, and the Court’s Initial Review is Completed,” filed November 11, 2018 (Doc.

20), is denied as moot; and (iii) the Plaintiff’s response in opposition, captioned “Plaintiff’s Motion



                                                     -4-
In Opposition To Geo Defendants’ Motion For Summary Judgment,” filed December 1, 2018

(Doc. 25), is denied as moot.




                                                 ____________________________________
                                                 UNITED STATES DISTRICT JUDGE

Counsel and Parties

Carnell Hunicutt
Southern New Mexico Correctional Facility
Las Cruces, New Mexico

       Plaintiff pro se

April D. White
Michael D. Russell
YLAW, P.C.
Albuquerque, New Mexico

       Attorneys for Defendants the Geo Group, Inc., M. Valeriano, Katherine Brodie, and P.
              Valdez.

Kevin L. Nault
New Mexico Corrections Department

       Attorney for Defendant German Franco




                                               -5-
